Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 1, 1997 (People v Jimenez, 245 AD2d 304), affirming a judgment of the Supreme Court, Queens County, rendered December 7, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.